DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2 and 4-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10756083. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims and the application claims recite similar limitations.
Claim Objection
Claim 1, the third and fourth nodes included in the first voltage multiplier are misdescritive.  As understood the nodes are the first and second nodes at two ends of the first capacitive elements, not third or fourth nodes at the two ends of the second capacitive elements included in the second voltage multiplier.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20110018618) in view of Kasahara (JP 2001186753A).
	Insofar as understood to claim 1, Shiu et al.’s figure 1 shows a charge pump circuit having a first charge pump (SW1-SW4, Cin, Cout) coupled to receive clock signals (Con_1 and Con_2).  Figure 1 fails to show a second charge pump coupled to receive the clock signals.  However, Kasahara’s figure 1 shows first and second charge pump circuits receive common clock signals.  Therefore, it would have been obvious to one having ordinary skill in the art to further add another circuit similar Shiu et al.’s charge pump coupled to receive of Shiu et al.’s clocks for the purpose of providing plurality of pumped voltages.  Therefore, the modified Shiu et al.’s figure 1 shows a device comprising: a first voltage multiplier (the added/duplicated capacitors Cin and Cout and switches SW10SW4) comprising a first capacitive element (duplicated Cin) including first and second nodes; a second capacitive element (duplicated Cout) being coupled between load (not shown that receives duplicated Vout) and reference nodes (ground) of the device; a first switch (duplicated SW1) coupling the first node to a supply node of the device and enabling the first capacitive element to be charged to a supply voltage at the supply node, the firs switch operable to selectively connect and disconnect the first node to and from the supply node , wherein there is no load coupled between the first node and reference node; a second switch (duplicated SW2) coupling the second node to the reference node operable to selectively connect and disconnect the second node to and from the reference node; a third switch (duplicated SW4) coupling a fourth node (as understood, the second node) to the supply node operable to selectively connect and disconnect the fourth (second) node to and from the supply node; a fourth switch (duplicated SW3) coupling a third node (as understood, the first node) to the load node operable to selectively connect and disconnect the third (first) node to and from the load node; a load (that receives Vout) coupled to the load node being driven at a voltage comprising a sum of the supply voltage and a voltage across the second capacitive element; a second voltage multiplier (the shown SW1-SW4, Cin and Cout) comprising a third capacitive 
As to claim 2, the modified Shiu et al.’s figure 1 shows that the load is coupled between the load node and the reference node.
As to claim 4, the modified Shiu et al.’s figure 1 shows a fourth capacitive element (Cout) coupled between the feedback node and the reference node.
As to claim 7, the modified Shiu et al.’s figure shows that the first and second capacitive elements are capacitors.  The figure fails to show that the first capacitive element is a different type of capacitor than the second capacitive element.  However, selecting the type of the first capacitor to be different than the type of the second capacitive capacitor is seen an obvious design preference for the purpose of achieving desired space occupation and operation speed.

As to claim 10, series connected inverters used to generate clock signals is well known in the art.  It would have been obvious to one having ordinary skill in the art to use series connected inverters in circuit 14 for the purpose of saving space and cost.

	Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20110018618) in view of Kasahara (JP 2001186753A) and Kim et al. (US 8232835).
As to claim 9, the modified Shiu et al.’s figure shows that the timing delay is long enough so that a falling/rising edge of the first clock signal and a rising/falling edge of the second clock signal do not overlap and short enough so that the load is driven at a constant voltage.  Furthermore, Kim et al.’s figures 2-4 show a similar charge pump circuit that uses non-overlap clock signals for Shiu et al.’s Con_1 and Con_2 for the purpose of providing more precise output voltage (Kim et al.’s col. 4, lines 45-50).
As to claim 21, selecting the timing delay to be equal to or less than 5 s is seen as an obvious design preference to ensure optimum performance, see MPEP 2144.05. 
Claims 6, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20110018618) in view of Kasahara (JP 2001186753A) and Hayashida (US 20100109063).
	As to claim 11, the modified Shiu et al.’s figure fails to show the detail of the capacitor Cin in the first and second charge pump circuit.  However, Hayashida’s figure 7 shows a low latch-up capacitor 
As to claim 12, the modified Shiu et al.’s figure shows that the clock generator includes a first module (12) and a second module (14), wherein the first module is configured to generate clock signals and the second module is configured to introduce a timing delay between clock signals.
As to claim 14, series connected inverters used to generate clock signals is well known in the art.  It would have been obvious to one having ordinary skill in the art to use series connected inverters in circuit 14 for the purpose of saving space and cost.
As to claim 15, the modified Shiu et al.’s figure shows that the first capacitive element further includes a substrate (Hayashida’s 41).

As to claim 17, the modified Shiu et al.’s figure shows that the first well region extends deeper into the substrate than the second well region.
As to claim 18, the modified Shiu et al.’s figure shows that the second well region and the substrate are comprised of the same material (p type).
As to claim 19, the modified Shiu et al.’s figure shows that the first well region, the second well region, and the substrate cooperatively form at least one diode (pnp).
Claim 6, time-to-digital converter powered by charge pump circuit is well known in the art.  It would have been obvious to one having ordinary skill in the art to use the modified Shiu et al.’s charge pump circuit to power a time-to-digital converter for the purpose of providing more precise pumped voltage to the converter.
Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20110018618) in view of Kasahara (JP 2001186753A) and Sungiyama et al. (US 20070279950).
As to claim 5, the modified Shiu et al.’s figure 1 fails to show a ninth switch coupled between the
supply node and the feedback node.  However, Sugiyama et al.’s figure 1 shows a charge pump circuit having a bypass switch (SW2) coupled between supply node and output node.  Therefore, it would have been obvious to one having ordinary skill in the art to add a bypass switch coupled between Shiu et al.’s Vdd and Vout of the first charge pump for the purpose of improving circuit operation speed.  Thus, the modified Shiu et al.’s figure further shows a ninth switch (bypass switch) configured to connect the 
Claim 20 recite similar limitations of claims above.  Therefore, it is rejected for the same reasons.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20110018618) in view of Kasahara (JP 2001186753A) and Hayashida (US 20100109063) and Kim et al.
As to claim 13, the modified Shiu et al.’s figure shows that the timing delay is long enough so that a falling/rising edge of the first clock signal and a rising/falling edge of the second clock signal do not overlap and short enough so that the load is driven at a constant voltage. Furthermore, Kim et al.’s figures 2-4 show a similar charge pump circuit that uses non-overlap clock signals for Shiu et al.’s Con_1 and Con_2 for the purpose of providing more precise output voltage (Kim et al.’s col. 4, lines 45-50).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  The office action does not refer the same elements for both the first and third capacitive elements, but refer a duplicated capacitive element (duplicated Cin) in the duplicated/added charge pump as the claimed first capacitive element and the shown capacitive element (Cin) as the claimed third capacitive element.  The shown Cin and duplicated Cin are two difference capacitors.
Adding a second charge pump (duplicated charge pump) would not change the principle operation of the shown circuit but further provides a second pumped voltage to drive a second load.    

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/Primary Examiner, Art Unit 2842